                Case 4:20-cv-04012-KAW Document 47 Filed 05/03/21 Page 1 of 2




1    Christopher K. Leung (SBN 210325)
     Pollock Cohen LLP
2    60 Broad St., 24th Fl.
     New York, NY 10004
3    Tel.: (212) 337-5361
     Fax.: (347) 696-1227
4    Chris@PollockCohen.com
5    Counsel for Plaintiffs African American Tobacco
     Control Leadership Council, Action on Smoking and
6    Health, American Medical Association, and
     National Medical Association
7
8
                                      UNITED STATES DISTRICT COURT
9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                                 OAKLAND DIVISION
11
                                                    )
12   AFRICAN AMERICAN TOBACCO                       )             Case Number: 4:20-cv-04012-KAW
13   CONTROL LEADERSHIP COUNCIL,                    )
     ACTION ON SMOKING AND HEALTH, )                              PLAINTIFF NATIONAL MEDICAL
14   AMERICAN MEDICAL ASSOCIATION, )                              ASSOCIATION’S CERTIFICATION OF
     and NATIONAL MEDICAL                           )             INTERESTED ENTITIES OR PERSONS
15   ASSOCIATION,                                   )             PURSUANT TO CIVIL LOCAL RULE 3-
16                                                  )             15
              Plaintiffs,                           )
17                                                  )
                                                    )
18            vs.                                   )
19                                                  )
     U.S. DEPARTMENT OF HEALTH AND )
20   HUMAN SERVICES; ALEX M. AZAR II, in )
     his official capacity as Secretary of the U.S. )
21   Department of Health and Human Services; )
22   U.S. FOOD AND DRUG                             )
     ADMINISTRATION; STEPHEN HAHN, in )
23   his official capacity as Commissioner of the   )
     U.S. Food and Drug Administration;             )
24   CENTER FOR TOBACCO PRODUCTS; )
25   MITCH ZELLER in his official capacity as )
     the Center for Tobacco Products, Director,     )
26                                                  )
              Defendants.                           )
27
28
                                                          Page 1 of 2
     Pl. National Medical Association’s Cert. of Interested Entities of Persons
     Case No.: 4:20-cv-04012-KAW
                Case 4:20-cv-04012-KAW Document 47 Filed 05/03/21 Page 2 of 2




1
2                       TO THE CLERK AND ALL PARTIES OF RECORD:
3                       Pursuant to Civil L.R. 3-15, the undersigned Plaintiff National Medical
4     Association certifies that as of this date, other than the named parties, there is no such interest
5     to report.
6                                                            Respectfully submitted,
7      Date: April 29, 2021
                                                               /s/ Christopher K. Leung
8                New York, NY                                 Christopher K. Leung (SBN 210325)
                                                              Pollock Cohen LLP
9                                                             60 Broad St., 24th Fl.
                                                              New York, NY 10004
10
                                                              Tel.: (212) 337-5361
11                                                            Fax.: (347) 696-1227
                                                              Chris@PollockCohen.com
12
                                                              Counsel for Plaintiffs African American
13
                                                              Tobacco Control Leadership Council, Action on
14                                                            Smoking and Health, American Medical
                                                              Association, and National Medical Association
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          Page 2 of 2
     Pl. National Medical Association’s Cert. of Interested Entities of Persons
     Case No.: 4:20-cv-04012-KAW
